Case 2:20-cv-08930-DSF-MRW Document 10 Filed 10/05/20 Page 1 of 1 Page ID #:55
                                                                           JS-6



                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




    WESLEY SINNATHAMBY,                  CV 20-8930 DSF (MRWx)
        Plaintiff,

                    v.                   JUDGMENT

    MICHAEL DUANE INSCORE, et
    al.,
         Defendants.



       The Court having dismissed this action for lack of subject matter
    jurisdiction,

       IT IS ORDERED AND ADJUDGED that Plaintiff take nothing and
    that the action be dismissed without prejudice.



    Date: October 5, 2020               ___________________________
                                        Dale S. Fischer
                                        United States District Judge
